UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1780



SEIFU ARAYA ABRAHA,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-994-056)


Submitted:   February 16, 2005             Decided:   March 8, 2005


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Aragaw Mehari, Washington, D.C., for Petitioner. Peter D. Keisler,
Assistant Attorney General, Linda S. Wernery, Senior Litigation
Counsel, Kathleen M. Zapata, OFFICE OF IMMIGRATION LITIGATION,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Seifu Araya Abraha, a native and citizen of Eritrea,

petitions for review of an order of the Board of Immigration

Appeals affirming without opinion the Immigration Judge’s (IJ)

denial of his applications for asylum, withholding of removal, and

protection under the Convention Against Torture.

           Abraha disputes the IJ’s finding that he failed to

establish eligibility for asylum by demonstrating persecution or a

well-founded fear of persecution on account of a protected ground.

To obtain reversal of a determination denying eligibility for

relief, an alien “must show that the evidence he presented was so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”       INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).    We have reviewed the evidence of record and

conclude that Abraha fails to show that the evidence compels a

contrary result.      Having failed to qualify for asylum, Abraha

cannot meet the higher standard to qualify for withholding of

removal.   Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).

           Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED